Case: 17-13475   Date Filed: 06/04/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-13475
                        Non-Argument Calendar
                      ________________________

                       Agency No. A087-620-761



JESUS BARACALDO-ZAMORA,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                              (June 4, 2018)



Before WILLIAM PRYOR, FAY, and EDMONDSON, Circuit Judges.
                Case: 17-13475       Date Filed: 06/04/2018      Page: 2 of 6


PER CURIAM:



       Jesus Baracaldo-Zamora (“Petitioner”), 1 a native and citizen of Cuba,

petitions for review of the order of the Board of Immigration Appeals (“BIA”)

affirming the decision of the Immigration Judge (“IJ”). The IJ’s decision denied

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). We dismiss the petition for lack of jurisdiction.

       Petitioner entered the United States and received lawful permanent resident

status in July 2009. In July 2013, Petitioner was convicted in Florida state court of

obtaining a controlled substance by fraud. In October 2015, the Department of

Homeland Security issued Petitioner a Notice to Appear charging him with being

removable for having been convicted of a crime that constituted a controlled

substance offense and that involved moral turpitude. Petitioner conceded

removability and filed an application seeking asylum, withholding of removal, and

CAT relief.

       Following a hearing, the IJ denied Petitioner’s application. The IJ first

determined that Petitioner’s testimony was not credible. In making that

determination, the IJ identified specific portions of Petitioner’s testimony that were

either inconsistent with his asylum application or that were implausible. The IJ

1
  Petitioner is proceeding pro se on appeal. We review liberally pro se pleadings. See Lorisme
v. INS, 129 F.3d 1441, 1444 n.3 (11th Cir. 1997).
                                               2
               Case: 17-13475     Date Filed: 06/04/2018    Page: 3 of 6


then considered Petitioner’s corroborating evidence, which the IJ found further

undermined Petitioner’s credibility given the “significant discrepancies” between

the evidence and Petitioner’s testimony. Based on the adverse credibility

determination, the IJ concluded that Petitioner was ineligible for asylum.

      In the alternative, the IJ determined that -- even accepting Petitioner’s

testimony at face value -- Petitioner had failed to demonstrate either that he

suffered past persecution or that he had a well-founded fear of future persecution if

he was returned to Cuba. Because Petitioner failed to meet his burden of

establishing eligibility for asylum, the IJ determined he could not satisfy the higher

standard for withholding of removal. The IJ also denied CAT relief, concluding

that Petitioner had failed to demonstrate that he more likely than not would be

tortured if returned to Cuba.

      Petitioner appealed to the BIA. In his notice of appeal done with counsel,

Petitioner said that the “most pressing” issue on appeal was the IJ’s adverse

credibility determination. Petitioner contended that, if the BIA reviewed the record

in its entirety, “the BIA will see that Appellant and his witnesses are credible

people . . . .” Then, in Petitioner’s counseled brief to the BIA, however, Petitioner

presented no argument about the IJ’s adverse credibility determination. Instead,

Petitioner argued that the IJ erred in concluding that Petitioner failed to establish

past persecution. In particular, he argued that the treatment he and his family had


                                           3
              Case: 17-13475      Date Filed: 06/04/2018   Page: 4 of 6


been subjected to rose to the level of persecution. Petitioner contended he was thus

entitled to a presumption of a well-founded fear of future persecution that the

government had failed to rebut.

      The BIA dismissed Petitioner’s appeal. The BIA said expressly that

Petitioner did not “meaningfully contest” the IJ’s adverse credibility determination

or the IJ’s denial of CAT relief. The BIA noted that it could dismiss Petitioner’s

appeal based solely on his failure to challenge the adverse credibility

determination. The BIA, however, addressed sua sponte the credibility issue and

concluded that the IJ committed no clear error in determining that Petitioner’s

testimony was implausible and lacked credibility. The BIA thus affirmed the

denial of asylum and withholding of removal.

      We review de novo our subject matter jurisdiction. Indrawati v. U.S. Att’y

Gen., 779 F.3d 1284, 1297 (11th Cir. 2015). We have no jurisdiction to review a

final order of removal unless the petitioner has exhausted all administrative

remedies. Id. (citing 8 U.S.C. § 1252(d)(1)).

      To exhaust a claim, a petitioner must have raised before the BIA the “core

issue” on appeal and “set out any discrete arguments he relies on in support of that

claim.” Jeune v. U.S. Att’y Gen., 810 F.3d 792, 800 (11th Cir. 2016).

“Unadorned, conclusory statements do not satisfy this requirement, and the

petitioner must do more than make a passing reference to the issue.” Id.


                                          4
                 Case: 17-13475        Date Filed: 06/04/2018       Page: 5 of 6


(quotations omitted). While a petitioner is not required to “use precise legal

terminology or provide well-developed arguments to support his claim,” he must

“provide information sufficient to enable the BIA to review and correct any errors

below.” Id.

       On appeal, Petitioner first argues that the BIA erred in affirming the IJ’s

adverse credibility ruling. Petitioner left out that issue in his brief to the BIA.

Although Petitioner advanced broadly the adverse credibility determination in his

notice of appeal to the BIA,2 he never made distinct arguments before the BIA

about the IJ’s specific findings. Even in his notice of appeal, Petitioner asserted

merely that, upon review of the record as a whole, the BIA would find that he and

his witnesses were credible. This unsupported conclusory statement is insufficient

argument to satisfy the exhaustion requirement; we thus lack jurisdiction to

consider this argument on appeal. See Jeune, 810 F.3d at 800. That the BIA chose

to address sua sponte the IJ’s adverse credibility determination does not change our

conclusion about the scope of our jurisdiction. See Amaya-Artunduaga v. U.S.

Att’y Gen., 463 F.3d 1247, 1250-51 (11th Cir. 2006).


2
  We warn that it seems unlikely to us that an issue raised only in a petitioner’s notice of appeal
-- and later totally omitted from petitioner’s brief to the BIA -- may be considered exhausted.
For background, see Abebe v. Mukasey, 554 F.3d 1203, 1207-08 (9th Cir. 2009) (en banc)
(when a petitioner has filed a brief in support of his appeal to the BIA, he is “deemed to have
exhausted only those issues he raised and argued in his brief before the BIA”; issues raised only
in his notice of appeal are considered unexhausted). But because we decide on more settled
grounds that Petitioner’s adverse-credibility argument is unexhausted, we do not decide this
broader notice-of-appeal issue today.
                                                 5
               Case: 17-13475     Date Filed: 06/04/2018   Page: 6 of 6


      Petitioner also challenges the IJ’s denial of CAT relief. Because Petitioner

raised no argument about CAT relief before the BIA, he has failed to exhaust that

claim and we lack jurisdiction to review it on appeal. See Jeune, 810 F.3d at 800.

      Because Petitioner raises only non-exhausted arguments in his petition, we

dismiss the petition for lack of jurisdiction.

      PETITION DISMISSED.




                                           6